—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Suffolk County (Friedenberg, J.H.O.), entered January 21, 1999, which, after a *350hearing, awarded the father custody of the parties’ two children.
Ordered that the order is affirmed, with costs.
The Family Court properly determined that the father was better able than the mother to place the children’s needs before his own and to foster an ongoing relationship between the children and the noncustodial parent (see, Maloney v Maloney, 208 AD2d 603; Bostinto v Bostinto, 207 AD2d 471).
Although the mother presented evidence of a loving relationship between herself and her children, the unequivocal recommendations of both the Law Guardian and the court-appointed psychologist support the Family Court’s determination that the best interests of the children were served by a change in custody, with liberal visitation being afforded to the mother. Thompson, J. P., S. Miller, Florio and Schmidt, JJ., concur.